Case 5:20-cv-01533-GW-KK Document 1 Filed 07/31/20 Page 1 of 7 Page ID #:1



 1   Nicholas M. Wajda (State Bar #259178)
     WAJDA LAW GROUP, APC
 2   6167 Bristol Parkway, Suite 200
 3   Culver City, CA 90230
     Telephone: (310) 997-0471
 4   Facsimile: (866) 286-8433
     Email: nick@wajdalawgroup.com
 5   Attorney for Plaintiff
 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                               CENTRAL DISTRICT OF CALIFORNIA
 9

10
      TINO CLARK,                                  Case No. 5:20-cv-01533
11
                        Plaintiff,                 COMPLAINT FOR DAMAGES
12
             v.                                    1. VIOLATION OF THE FAIR DEBT
13                                                 COLLECTION PRACTICES ACT, 15 U.S.C.
                                                   §1692 ET SEQ.
14    ACCESS FINANCE, INC.,
                                                   2. VIOLATION OF THE ROSENTHAL FAIR
15                      Defendant.                 DEBT COLLECTION PRACTICES ACT,
                                                   CAL. CIV. CODE §1788 ET SEQ.
16
                                                   DEMAND FOR JURY TRIAL
17

18
                                              COMPLAINT
19
            NOW COMES Tino Clark (“Plaintiff”), by and through the undersigned attorney, WAJDA
20

21   complaining as to the conduct of Access Finance, Inc. (“Defendant”) as follows:

22                                       NATURE OF THE ACTION

23      1. Plaintiff brings this action against Defendant pursuant to the Fair Debt Collection Practices
24   Act (“FDCPA”) under 15 U.S.C. §1692 and the Rosenthal Fair Debt Collection Practices Act
25
     (“RFDCPA”) under Cal. Civ. Code §1788, for Defendant’s unlawful conduct.
26
                                        JURISDICTION AND VENUE
27

28
                                                      1
Case 5:20-cv-01533-GW-KK Document 1 Filed 07/31/20 Page 2 of 7 Page ID #:2



 1       2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction
 2   is conferred upon this Court by 15 U.S.C. §1692, 28 U.S.C. §§1331 and 1337, as the action arises
 3
     under the laws of the United States. Supplemental jurisdiction exists for the state law claim pursuant
 4
     to 28 U.S.C. §1367.
 5
         3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business
 6

 7   in the Central District of California, and a substantial portion of the events or omissions giving rise

 8   to the claims occurred within the Central District of California.

 9                                                     PARTIES
10
         4. Plaintiff is a consumer over-the-age of 18 residing in Riverside County, California, which
11
     lies within the Central District of California.
12
         5. Defendant is a company headquartered at 3415 Sepulveda Blvd #410, Los Angeles,
13
     California 90034. Upon information and belief, Defendant’s primary business purpose is the
14

15   collection of defaulted auto and title loans.

16       6. Defendant acted through its agents, employees, officers, members, directors, heirs,
17   successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all times
18
     relevant to the instant action.
19
                                           FACTUAL ALLEGATIONS
20
         7. Prior to October 2019, obtained a title loan through Ten Minute Title Loans (“subject debt”).
21

22       8. In or around October 2019, Plaintiff fell behind on his scheduled payments and defaulted

23   on the subject debt.

24       9. Around July 2020, after Plaintiff had defaulted on the subject debt, Defendant purchased
25   the defaulted subject debt for the express purpose of collecting on the defaulted subject debt.
26
         10. On July 6, 2020, Defendant mailed or caused to be mailed a collection letter to Plaintiff in
27
     an attempt to collect upon the subject debt.
28
                                                          2
Case 5:20-cv-01533-GW-KK Document 1 Filed 07/31/20 Page 3 of 7 Page ID #:3



 1      11. Based on the structure and contents of Defendant’s July 6, 2020 letter, it is clear that
 2   Defendant’s letter was an attempt to collect upon the subject debt. The fact that Defendant’s July
 3
     6, 2020 letter was an attempt to collect upon the subject consumer debt is highlighted by the
 4
     following portion: “[W]e are looking forward to…helping you get it paid off as soon as possible.”
 5
     As well as “Please call our office as soon as possible to discuss this account or to make payment
 6

 7   arrangements.”

 8      12. Defendant’s clear attempt to collect upon the subject debt is emphasized by its call to action,

 9   asking Plaintiff to contact Defendant to address the subject consumer debt.
10
        13. Moreover, Defendant failed to disclose itself as a debt collector and also neglected to
11
     mention that any information Defendant gathered from Plaintiff would be used for debt collection
12
     purposes.
13
        14. Upon information and belief, Defendant’s July 6, 2020 letter was the only written
14

15   communication between Plaintiff and Defendant.

16      15. Defendant’s July 6, 2020 letter did not include the statutorily mandated information
17   pursuant to 15 U.S.C. §1692g. Consequently, Defendant has failed to comply with 15 U.S.C.
18
     §1692g.
19
        16. Plaintiff spoke with Wajda regarding the correspondence, resulting in pecuniary loss and
20
     expenditure of resources.
21

22      17. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

23   limited to, invasion of privacy, confusion, and aggravation.

24               COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
25      18. Plaintiff repeats and realleges paragraphs 1 through 17 as though fully set forth herein.
26
        19. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
27

28
                                                       3
Case 5:20-cv-01533-GW-KK Document 1 Filed 07/31/20 Page 4 of 7 Page ID #:4



 1       20. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly
 2   use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.
 3
         21. The subject consumer debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a
 4
     transaction due or asserted to be owed or due to another for personal, family, or household purposes.
 5
              a. Violations of FDCPA § 1692e
 6

 7       22. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any false,

 8   deceptive, or misleading representation or means in connection with the collection of any debt.”

 9       23. In addition, this section enumerates specific violations, such as:
10               “The use of any false representation or deceptive means to collect or attempt to
                 collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
11
                 §1692e(10); and
12
                 “The failure to disclose in the initial written communication with the consumer
13               and, in addition, if the initial communication with the consumer is oral, in that
                 initial oral communication, that the debt collector is attempting to collect a debt
14               and that any information obtained will be used for that purpose, and the failure to
                 disclose in subsequent communications that the communication is from a debt
15               collector, except that this paragraph shall not apply to a formal pleading made in
                 connection with a legal action.” 15 U.S.C. §1692e(11).”
16
         24. Defendant violated 15 U.S.C. § 1692e, e(10), and e(11) through its failure to disclose itself
17
     as a debt collector in its collection letter. By failing to disclose itself as a debt collector, Defendant
18

19   deceptively and misleadingly attempted to obscure Plaintiff’s rights under the FDCPA.

20   Consequently, Defendant’s objective was to obfuscate its status as a debt collector in order to
21   prevent Plaintiff from prosecuting an FDCPA claim against it.
22
              b. Violations of FDCPA § 1692f
23
         25. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair or
24
     unconscionable means to collect or attempt to collect any debt.”
25

26       26. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

27   debt by concealing its status as a debt collector. Failing to disclose itself as a debt collector is an

28
                                                           4
Case 5:20-cv-01533-GW-KK Document 1 Filed 07/31/20 Page 5 of 7 Page ID #:5



 1   unfair and unconscionable act intended to confuse Plaintiff regarding the status and identity of the
 2   debt collector, and unlawfully designed to shield itself from any potential retaliation.
 3
             c. Violations of FDCPA § 1692g
 4
        27. The FDCPA, pursuant to 15 U.S.C. § 1692g(a) requires a debt collector to, “[w]ithin five
 5
     days after the initial communication with a consumer in connection with the collection of any debt
 6

 7   . . . send the consumer a written notice containing” several pieces of information, including: “(1)

 8   the amount of the debt; (2) the name [of the original creditor]; (3) a statement [regarding disputing

 9   the debt within 30 days]; (4) a statement [outlining what happens if a consumer disputes a debt];
10
     and (5) a statement that, upon written request . . . the debt collector will provide the consumer with
11
     the name and address of the original creditor . . . .”
12
        28. Defendant violated § 1692g by failing to provide the written information required within
13
     five days after the respective initial communications with Plaintiff.
14

15      WHEREFORE, Plaintiff, TINO CLARK, respectfully requests that this Honorable Court enter

16   judgment in his favor as follows:
17      a. Declaring that the practices complained of herein are unlawful and violate the
           aforementioned bodies of law;
18

19      b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
           §1692k(a)(2)(A);
20
        c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
21         under 15 U.S.C. §1692k(a)(1);
22
        d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
23         §1692k(a)(3);

24      e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
           consumer debt; and
25

26      f. Awarding any other relief as this Honorable Court deems just and appropriate.

27         COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT

28      29. Plaintiff restates and realleges paragraphs 1 through 28 as though fully set forth herein.
                                                         5
Case 5:20-cv-01533-GW-KK Document 1 Filed 07/31/20 Page 6 of 7 Page ID #:6



 1      30. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
 2      31. The subject consumer debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code §
 3
     1788.2(d) and (f).
 4
        32. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
 5
              a. Violations of RFDCPA § 1788.17
 6

 7      33. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that “Notwithstanding any other

 8   provision of this title, every debt collector collecting or attempting to collect a consumer debt shall

 9   comply with the provisions of Section 1692b to 1692j, inclusive of, and shall be subject to the
10
     remedies in Section 1692k of, Title 15 of the United States Code.”
11
        34. As outlined above, through their conduct in attempting to collect upon the subject consumer
12
     debt, Defendant violated 1788.17; and 15 U.S.C. §§1692e, f, and g of the FDCPA. Defendant
13
     engaged in deceptive and noncompliant conduct in its attempts to collect a debt from Plaintiff, in
14

15   violation of the RFDCPA.

16      35. Defendant willfully and knowingly violated the RFDCPA through its unlawful collection
17   efforts. Defendant’s willful and knowing violations of the RFDCPA should trigger this Honorable
18
     Court’s ability to award Plaintiff statutory damages of up to $1,000.00, as provided under Cal. Civ.
19
     Code § 1788.30(b).
20

21

22

23

24

25

26

27

28
                                                        6
Case 5:20-cv-01533-GW-KK Document 1 Filed 07/31/20 Page 7 of 7 Page ID #:7



 1      WHEREFORE, Plaintiff, TINO CLARK, respectfully requests that this Honorable Court enter
 2   judgment in his favor as follows:
 3
        a. Declare that the practices complained of herein are unlawful and violate the aforementioned
 4         statute;

 5      b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
 6      c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
 7         1788.30(b);

 8      d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ. Code
           § 1788.30(c);
 9
        e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
10
           consumer debt; and
11
        f. Award any other relief as the Honorable Court deems just and proper.
12

13      Dated: July 31, 2020                     Respectfully submitted,

14                                               By: /s/ Nicholas M. Wajda
                                                 Nicholas M. Wajda
15                                               WAJDA LAW GROUP, APC
16                                               6167 Bristol Parkway, Suite 200
                                                 Culver City, California 90230
17                                               Telephone: (310) 997-0471
                                                 Facsimile: (866) 286-8433
18                                               Email: nick@wajdalawgroup.com
19

20

21

22

23

24

25

26

27

28
                                                     7
